 



Exhibit 10.1

ASSIGNMENT AND ASSUMPTION AGREEMENT

     This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”), is entered into as
of June 20, 2005, by and between ORBIMAGE Holdings Inc. (“Holdings”) and
ORBIMAGE Inc. (“ORBIMAGE”).

RECITALS

     WHEREAS, Holdings and ORBIMAGE are parties to that certain Agreement and
Plan of Reorganization (the “Merger Agreement”) dated on or about the date
hereof; and

     WHEREAS, pursuant to the Merger Agreement, ORBIMAGE and Holdings have
agreed that Holdings will assume and agree to perform all obligations of
ORBIMAGE pursuant to ORBIMAGE’s equity incentive plans (collectively, the
“Plans”), the various stock option agreements and restricted stock agreements
entered into pursuant to the Plans, each outstanding stock option granted
thereunder, ORBIMAGE’s stock subscription warrants, ORBIMAGE’s warrant agreement
and the warrants issued thereunder, the registration rights agreements and the
other agreements listed on Schedule A hereto (collectively, the “Assumed
Agreements”).

     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained in this Agreement, and intending to be legally bound
hereby, ORBIMAGE and Holdings hereby agree as follows:

ASSIGNMENT AND ASSUMPTION

     1. ORBIMAGE hereby assigns to Holdings all of its rights and obligations
under the Assumed Agreements.

     2. Holdings hereby assumes all of the rights and obligations of ORBIMAGE
under the Assumed Agreements, and agrees to abide by and perform all terms,
covenants and conditions of ORBIMAGE under such Assumed Agreements. In addition,
Holdings agrees that to the extent that any of the Assumed Agreements contains a
provision with respect to a “change of control” or other similar such occurrence
of ORBIMAGE, that such provision shall apply in the event of a “change of
control” or other similar such occurrence of Holdings.

     3. In consideration of the assumption by Holdings of all of the rights and
obligations of ORBIMAGE under the Assumed Agreements, ORBIMAGE agrees to pay
(i) all expenses incurred by Holdings in connection with the assumption of the
Assumed Agreements pursuant to this Agreement and (ii) all expenses incurred by
Holdings in connection with the registration on Form S-8 of shares of common
stock of Holdings to the extent required in connection with the Plans,
including, without limitation, registration fees imposed by the Securities and
Exchange Commission.

MISCELLANEOUS

     1. Further Assurances. Subject to the terms of this Agreement, the parties
hereto shall take all reasonable and lawful action as may be necessary or
appropriate to cause the

 



--------------------------------------------------------------------------------



 



intent of this Agreement to be carried out, including, without limitation,
entering into amendments to the Assumed Agreements and notifying the other
parties thereto of such assignment and assumption.

     2. Governing Law. This Agreement shall be governed by and construed and
enforced under the laws of the State of Delaware.

     3. Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which shall constitute one and the same agreement.

     4. Entire Agreement. This Agreement, including the Schedules attached
hereto, together with the Merger Agreement, constitute the entire agreement and
supersede all other agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof. This
Agreement may not be amended or supplemented except by a written document
executed by the parties to this Agreement.

     5. Severability. The provisions of this Agreement are severable, and in the
event any provision hereof is determined to be invalid or unenforceable, such
invalidity or unenforceability shall not in any way affect the validity or
enforceability of the remaining provisions hereof.

     6. Third Party Beneficiaries. The parties to the various stock option
agreements and restricted stock agreements entered into pursuant to the Plans,
the stock subscription warrants, the warrant agreement and the warrants issued
thereunder, the registration rights agreements and the other agreements that
constitute Assumed Agreements are intended to be third party beneficiaries to
this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Holdings and ORBIMAGE have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

            ORBIMAGE HOLDINGS INC.
      By:        /s/ William L. Warren       Name:   William L. Warren     
Title:   Vice President, General Counsel
and Secretary        ORBIMAGE INC.
      By:        /s/ William L. Warren       Name:   William L. Warren     
Title:   Vice President, General Counsel
and Secretary     

 



--------------------------------------------------------------------------------



 



SCHEDULE A

Agreements to be Assumed by Holdings

Stock Incentive Plans

2003 Employee Stock Incentive Plan of Orbital Imaging Corporation

2004 Non-Employee Director Equity Incentive Plan of ORBIMAGE Inc.

ORBIMAGE Inc. Nonstatutory Stock Option Agreements

Restricted Stock Agreement for Matthew O’Connell

Restricted Stock Agreement for Employees

Warrants and Related Agreements

Stock Subscription Warrants to purchase Common Stock of ORBIMAGE Inc. issued
December 31, 2003

Warrant Agreement dated as of March 14, 2005

Warrant certificates issued pursuant to Warrant Agreement

Registration Rights Agreement

Registration Rights Agreement, dated as of December 31, 2003, by and among the
Company and certain stockholders of the Company

Registration Rights Agreement, dated as of November 16, 2004, by and among the
Company and certain securityholders of the Company

Other Agreements

Indemnification Agreements between the Company and its officers and directors

 